Title: Thomas Jefferson to Joel Yancey, 21 December 1816
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello Dec. 21. 16.
          
          I recieved 3 days ago your’s of Dec. 14.  and now inclose you an order on Richmond for 94.70 D the amount of my US. taxes in Bedford, which are exactly the half this year of what they were the last. I inclose you also a blank for the lit list of the stock, stating the heads under which they are to be stated.   I am sorry to inform you that the completion of the waggon will be very much
			 delayed by a very serious accident to my toll mill during my late absence in Bedford. the shaft whose decayed state had been some time threatening, snapt suddenly in two at the mortises of the cogwheel. Goodman was of course taken off by this, and will still be a considerable time getting the mill to work again, our daily loss while she is idle being great in the article of bread. I think
			 therefore you had better have the waggon there put into sufficient condition for bringind bringing down the pork, as it will be no loss to have it in serviceable condition. our waggon here could not be
			 spared
			 till the 2d week of January, and I think I had better put off her departure still longer, in order to give time for the repair of yours, and also in the hope that by the return of the 2d trip with the pork the new one may be ready to accompany the old one back. in this I will be governed by what you will advise me by the return of Barnaby. I am anxious to hear that our flour is all gone down. I retain my confidence that from the great failure of crops in Europe generally and in America the price will be higher in the spring than ever was given before. I salute you with great friendship and respect
          Th: Jefferson
        